t c summary opinion united_states tax_court john pejoski petitioner and stacy pejoski intervenor v commissioner of internal revenue respondent docket no 25428-11s filed date john pejoski pro_se gloria m juncadella for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times this is an appeal from the final appeals determination issued to petitioner on date in which the office of appeals of the internal_revenue_service allowed him partial relief from joint_and_several_liability pursuant to sec_6015 with respect to his joint_return for taxable_year the issue for decision is whether petitioner is entitled to partial relief from joint_and_several_liability under sec_6015 for taxable_year background some of the facts in this case were stipulated by the parties and are so found specifically petitioner and respondent executed a stipulation of facts that was taken into evidence except for paragraph sec_11 sec_12 and intervenor orally stipulated paragraph sec_1 through and including and through and including of the stipulation of facts petitioner and intervenor were married and living together at the time they filed a joint_return of their federal_income_tax for taxable_year they separated on or about date and they were divorced on date shortly before they separated on date respondent issued a notice_of_deficiency to petitioner and intervenor in which respondent determined a deficiency of dollar_figure in the income_tax reported on their joint_return for the tax_deficiency was based upon unreported cancellation_of_indebtedness_income from two sources an unpaid balance of dollar_figure from a credit card issued by chase bank usa and an unpaid debt of dollar_figure from a home equity loan that had been extended by gmac mortgage llc neither petitioner nor intervenor filed a petition for redetermination of the deficiency in this court accordingly on or about date respondent assessed the deficiency shortly thereafter on date petitioner filed a form_8857 request for innocent spouse relief in that request petitioner alleged that intervenor had obtained a home equity loan by forging his signature and that the loan was later canceled after intervenor failed to pay it he also alleged that the matter was then under investigation by the ocean county prosecutor’s office along with several other forgeries committed by intervenor on date intervenor was indicted for third-degree theft by deception by the ocean county prosecutor’s office in ocean county new jersey the indictment states that intervenor purposely did obtain the property of homecomings financial network inc a gmac company and or john pejoski petitioner having an approximate value in excess of dollar_figure by deception that is by creating or reinforcing the false impression as to the execution of the mortgage documents letters and checks that is by signing and or issuing the same in the name of john pejoski without his knowledge contrary to the provisions of n j s a 2c the ocean county prosecutor’s office also indicted intervenor on two counts of obtaining controlled dangerous substances by fraud in violation of n j stat ann sec_2c west it appears that the criminal prosecution of intervenor on the charge of third- degree theft by deception was postponed after intervenor’s application_for admission to the statewide pretrial intervention program pti was accepted see generally id sec_2c west supp the pti is a program under which certain individuals who have not previously been convicted of any criminal offense may seek to avoid ordinary prosecution by receiving early rehabilitative services or supervision id intervenor entered the pti with respect to the theft by deception charges and other charges she was assigned to the program for months beginning on date the prosecution of intervenor’s offenses was postponed and she was placed under the supervision of a probation officer see generally id sec_2c and discussion sec_6015 authorizes the secretary to grant relief from joint_and_several_liability with respect to an understatement_of_tax on a joint_return otherwise imposed by sec_6013 if the taxpayer satisfies each of the following requirements a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election respondent concedes that as to petitioner each of the above requirements is satisfied with respect to the understatement as defined by sec_6662 attributable to the cancellation_of_indebtedness_income from the credit card debt of dollar_figure that was forgiven by chase bank usa during and the mortgage indebtedness of dollar_figure that was forgiven by gmac mortgage llc during that year accordingly respondent concedes that petitioner is entitled to relief under sec_6015 from liability with respect to the understatement on the joint_return that he filed with intervenor for intervenor disagrees she testified that petitioner executed the mortgage agreement and shared the proceeds of the loan she also testified that petitioner knew of and benefited from the credit card indebtedness contrary to his testimony we do not credit intervenor’s testimony we found her testimony to be vague self-serving and not supported by the record on the other hand we found petitioner’s testimony to be credible petitioner testified that he did not sign the mortgage documents or authorize anyone to sign those documents on his behalf he testified that he did not know of the existence of the mortgage loan or the cancellation of the indebtedness from that loan until late after the time his joint_return for was filed he testified that he did not share in the proceeds of that loan or benefit from the loan petitioner also testified that he was unaware of the credit card from chase bank until after the investigation of the mortgage loan and that he did not have access to that credit card or benefit from it finally petitioner testified that he did not learn that indebtedness from the chase credit card had been canceled until after his joint_return for was filed on the basis of the record in this case we agree with respondent that petitioner has established that he has met each of the requirements of sec_6015 with respect to the understatement_of_tax for petitioner’s joint_return for taxable_year accordingly we agree with respondent that petitioner is entitled to partial relief from joint_and_several_liability pursuant to sec_6015 with respect to his joint_return for taxable_year to reflect the foregoing an appropriate decision will be entered
